  Case 3:18-cr-03677-W Document 114 Filed 12/03/19 PageID.863 Page 1 of 1




                    UNITED STATES COURT OF APPEALS                       FILED
                           FOR THE NINTH CIRCUIT                          DEC 3 2019
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                       No.    19-50242

                Plaintiff-Appellee,             D.C. No. 3:18-cr-03677-W-1
                                                Southern District of California,
 v.                                             San Diego

DUNCAN D. HUNTER,                               ORDER

                Defendant-Appellant.

Before: GRABER and BERZON, Circuit Judges, and EZRA,* District Judge.

      Appellant’s motion to dismiss this appeal is GRANTED. Fed. R. App. P.

42(b). The parties shall bear their own fees and costs on appeal.

      This order shall act as the mandate of this court.




      *
             The Honorable David A. Ezra, United States District Judge for the
District of Hawaii, sitting by designation.
